                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

ABRAHAM/RASHEEN GRANT/RAKIM                                                        PLAINTIFF
ADC #128147

V.                             No. 5:19CV00208-JM-JTR

WENDY KELLEY, Director, ADC                                                    DEFENDANT


                                               ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the objections. After carefully considering these documents and making a de

novo review of the record in this case, the Recommendation is approved and adopted in its entirety

as this Court's findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      The Complaint and Amended Complaint are DISMISSED WITHOUT

PREJUDICE for failing to state a claim upon which relief may be granted.

        2.      Dismissal is a “STRIKE,” pursuant to 28 U.S.C. § 1915(g).

        3.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

        Dated this 9th day of October, 2019.



                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
